Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
Status of Claims
2.	Claims 1-6 and 9-20 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on April 4, 2022. Original claims 7 and 8 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP (06-087090 A) in view of Ishikawa et al. (US Pub. 2010/0243717 A1).
With respect to claims 1-6 and 9-20, JP (‘090 A) discloses soldering electronic components to a circuit board using a solder paste comprising solder alloy powders and a flux comprising by weight an activator, a thixotropic agent including fatty acid amides and by weight 60-95% of a solvent including 2-alkyl-1,3-hexanediol such as 2-ethyll-1,3-hexanediol or α-terpineol as a main solvent, 5-30% of 2,5-dialkyl-2,5- hexanediol such as 2,5-dimethyl-2,5- hexanediol and 2,2-dialkyl-1,3-propanediol such as 2,2-dimethyl-1,3-propanediol as additional solvents wherein the total weight content of the additional solvents based on the total weight content of the solvent would be up to 50% (e.g. 30% of the additional solvents in 60% of the solvent 30/60=0.5=50%) (abstract, paragraphs [0003], [0004], [0015]-[0020], [0023]-[0026] and [0031]-[0033]). JP (‘090 A) does not specify the fatty acid amides as claimed. Ishikawa et al. (‘717 A1) discloses a thixotropic agent for a soldering flux including a stearic acid amide as claimed (abstract and paragraph [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stearic acid amide as a thixotropic agent for the flux of JP (‘090 A) as disclosed by Ishikawa et al. (‘717 A1) with an expectation of success because of the disclosures of JP (‘090 A) in view of Ishikawa et al. (‘717 A1). The content ranges of each and total of the additional solvents disclosed by JP (‘090 A) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. JP (‘090 A) does not specify the formula (1) as claimed in claim 2. However it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Furthermore, for an Xi of 5 and an Xj of 5 disclosed by JP (‘090 A) would obviously satisfy the formula (1).
Response to Arguments
4.	The applicant’s arguments filed on April 4, 2022 have been fully considered but they are moot in light of the new ground of rejection above.
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

6/14/2022